CARMEN A. NICOLAOU, ESQUIRE                                       Reply To: White Plains Office
Direct Dial: (914) 259-8505                                             81 Main Street, Suite 100
cnicolaou@chartwelllaw.com                                               White Plains, NY 10601
                                                                          Phone: (914) 421-7777
                                                                        Facsimile: (914) 206-3872

                                                May 30, 2019

Magistrate Judge Steven M. Gold
United States District Court
Eastern District of New York
225 Cadman Plaza E.
Brooklyn, New York 11201

              Re:    Shin, Edward v. YS2 Enterprises, Inc., et al
                     Case No: CV–17-5183 (ILG) (SMG)
                     Our File No.: 10258.0063841
Dear Hon. Gold:

       This firm represents defendants, Michel S. Wang, Richardson Irrevocable Trust,
Terrance Wu, and De-Jung Deborah Wang, (collectively “Wang defendants”), in the above
referenced action.

        We write to request an extension of time to produce Mr. Michel Wang, who is expected
to testify on behalf of the Wang Defendants. Currently, the deadline to produce Mr. Wang is
set for June 3rd. However, Mr. Wang was out of the country for a good part of May and,
although he has since returned, the parties’ respective schedules make it difficult to schedule
his deposition by the June 3rd deadline. We request a 30 day extension to produce Mr. Wang,
who is expected to testify on behalf of the owners. Please note that Mr. Wang is the last
remaining party witness to be deposed. Also, nonparty witnesses, Mr. John Kim, Mr. David
Park, and Mr. Chung Lee have been deposed.

        In addition, yesterday Mr. Shin was arrested and charged with various Federal crimes in
connection with loans given by Noah Bank to small businesses. We conferred with Mr. Basil,
who was aware of the arrest, and is requesting additional time to produce his client for a
further deposition stemming from his recent surgery, as well as an extension of time for expert
discovery. Mr. Basil is also requesting 30 days for both.



                                  WWW.CHARTWELLLAW.COM
Case No: CV–17-5183 (ILG) (SMG)
Page 2

         The parties do not object to the extension of time.

         Thank you for your consideration.



                                              Very truly yours,

                                              CHARTWELL LAW

                                                     /s/ Carmen A. Nicolaou
                                              By: _________________________________
                                                     Carmen A. Nicolaou


CAN/ma
